        


Exhibit 10.2




CONFIDENTIAL
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is entered into by and
between Citizens Community Federal, N.A., a national banking association (the
“Bank”), and Mark C. Oldenberg (“Employee”).
RECITALS
WHEREAS, Employee has been employed as Chief Financial Officer of the Bank
pursuant to an Employment Agreement dated January 1, 2017 (the “Employment
Agreement”); and
WHEREAS, the term of the Employment Agreement expires on June 30, 2018 (the
“Term”), and the Bank has elected not to renew or extend that Term; and
WHEREAS, the Bank and Employee have accordingly agreed that Employee’s
employment with the Bank shall terminate effective October 17, 2017; and
WHEREAS, the Bank nonetheless intends to compensate Employee for his salary and
benefits through the end of the Term; and
WHEREAS, the Bank and Employee have further agreed to the terms and conditions
pursuant to which the Bank and Employee agree to end their employment
relationship.
NOW, THEREFORE, the parties agree as follows:
AGREEMENT
In consideration of the mutual promises and covenants hereinafter set forth, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
1.
Separation. Employee’s position as an employee of the Bank shall hereby end
effective as of October 17, 2017 (the “Separation Date”). Employee also hereby
resigns as an officer of the Bank as of the Separation Date.



2.Final Wages. Employee shall receive a final payroll check, which fully
compensates Employee for Employee’s current base salary through October 20,
2017, including payment for accrued but unused PTO in the amount of $12,276.92,
less applicable withholdings. It is agreed that such payment shall be made by
Bank to Employee on the first payroll date following the Separation Date, in
accordance with the Bank’s regularly scheduled payroll dates and procedures.





--------------------------------------------------------------------------------




Employee acknowledges and agrees that Employee is not entitled to or owed any
additional compensation from the Bank, except as may be specified herein.


3.Executive Short Term Incentive Plan Bonus. Employee is a participant in the
Bank’s Executive Short Term Incentive Plan for FY2017. Pursuant to plan terms,
Employee must be employed by the Bank at the time of payout to be eligible to
receive a bonus payment. Plan payouts for FY2017 are not scheduled to occur
prior to the Separation Date. Nonetheless, in exchange for the terms of this
Agreement, the Bank will pay Employee the amount of $44,625.00, less applicable
withholdings, which is equivalent to the payout amount that the Bank and
Employee estimate Employee would have received under the plan. This payment will
be made on the first payroll date following expiration of the rescission period
set forth in paragraph 14, assuming Employee has returned to the Bank a signed
copy of this Agreement within the 21-day period set forth in paragraph 13 and
has not rescinded the Agreement.


4.Equity Interests. Executive’s rights and interests in his stock option awards
and restricted stock awards, if any, following the termination of his employment
on the Separation Date shall be governed by the terms of Employee’s award
agreements and the applicable plan(s), pursuant to which the awards were
granted.


5.Bank-Sponsored Benefit Plans. Commencing November 1, 2017, Employee may elect
to continue to participate in the group health and dental insurance programs, as
allowed by law and the terms of those benefit plans. A COBRA/continuation notice
more specifically advising Employee of Employee’s rights will be provided to
Employee separately. In exchange for the terms of this Agreement, the Bank will
pay the Employee the lump-sum amount of $6,788.88, less applicable withholdings,
which the parties agree is the amount that reimburses Employee for the cost of
continuation of the health, dental, life, disability and other benefits which
the Employee (and his dependents) would be eligible to participate in for the
remainder of the Term following the Separation Date, based upon the benefit
levels substantially equal to those being provided to Employee at the Separation
Date. This payment will be made on the first payroll date following expiration
of the rescission period set forth in paragraph 14, assuming Employee has
returned to the Bank a signed copy of this Agreement within the 21-day period
set forth in paragraph 13 and has not rescinded the Agreement. Employee’s actual
participation and interest in the Bank’s 401(k) plan shall be governed by the
terms of that benefit plan. All other benefits, including without limitation
Employee’s disability insurance, if any, will be cancelled as of the Separation
Date.
 
6.Separation Payment. In exchange for the terms of this Agreement, Employee
shall continue to be paid as separation compensation following the Separation
Date his base salary through the remainder of the Term. This separation payment
will be paid to Employee in equal installments, less applicable withholdings,
pursuant to the Bank’s regularly scheduled payroll dates and procedures
throughout the remainder of the Term. Employee understands that this separation
compensation is effective and will be paid only if Employee first signs this
Agreement within 21 calendar days after initially receiving it and does not
rescind within the 7-day period described in paragraph 14. Employee must sign
and return this Agreement, if at all, so that the Agreement is effective (taking
into account the rescission period provided for in paragraph 14) by no later
than the twenty-eighth (28th) calendar day following the Separation Date.
Payment will not begin until


2



--------------------------------------------------------------------------------




the 7-day period has expired without rescission of this Agreement and the first
payment thereafter shall include any separation payments that have accrued to
that point. Employee understands that this separation payment shall not be
subject to retirement plan or deferred compensation plan contribution election
by Employee or matching contribution by the Bank. Employee represents and
warrants that Employee is legally entitled to receive this severance payment and
that such payment is not subject to a child support, garnishment, bankruptcy,
dissolution, or other order requiring that such payment be made to any other
person.
 
7.Consideration. Employee specifically acknowledges and agrees that short term
incentive plan bonus amount set forth in paragraph 3, the benefits-related
payment set forth in paragraph 5, the separation payment set forth in paragraph
6, and the partial waiver of Employee’s non-competition covenant contained in
his Employment Agreement as set forth in paragraph 21 constitutes full and
adequate consideration for this Agreement and that, if Employee does not sign
this Agreement, rescinds pursuant to paragraph 14, or breaches any of Employee’s
obligations contained in this Agreement at any time, the Bank shall have no
obligation to provide this consideration.


8.Release. In exchange for the consideration stated and acknowledged herein,
Employee (including anyone who has or obtains any legal rights or claims through
or from Employee) hereby unconditionally releases and discharges the Bank and
its affiliates and related entities, including without limitation Citizens
Community Bancorp, Inc., predecessors, successors, (collectively “the Bank and
its Affiliates”), any Bank or Affiliate pension, welfare or other employee
benefit plan, and the Bank’s and its Affiliates’ owners, officers, directors,
shareholders, members, partners, employees, agents, insurers, consultants,
representatives, attorneys, trustees, administrators, and any entity affiliated
with any of the foregoing, from any and all past or present claims, demands,
obligations, actions, causes of action, damages, costs, debts, liabilities,
expenses and compensation of any nature, whether for compensatory or punitive
damages, and whether based in tort, contract, or other theory of recovery
(collectively the “Claims” and individually a “Claim”), including but not
limited to any Claims arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974 (ERISA) (other than vested benefits under
a retirement plan), each as may have been amended, or any other federal, state,
or local law, including without limitation, the Wisconsin Fair Employment Act,
Wisconsin Wage Claim and Payment Law, Wisconsin Family and Medical Leave Law,
and Claims based on wrongful discharge, breach of an implied or express
contract, promissory estoppel, emotional distress, defamation,
misrepresentation, fraud, public policy, common law, good faith and fair
dealing, negligence, invasion of privacy, retaliation, or any other Claim that
Employee now has or that may hereafter arise out of the relationship between the
parties to date, including the termination of Employee’s employment, whether
known or unknown, foreseen or unforeseen, at the time of signing this Agreement.
Employee states and represents the Employee has not and agrees to not institute
any lawsuit against or otherwise sue the Bank or its Affiliates or any of those
named in this paragraph based on any Claim relating in any way to Employee’s
relationship with the Bank or its Affiliates up to the time of signing this
Agreement. In the event that any such Claim or action has been or is asserted by
Employee or anyone acting directly or indirectly on Employee’s behalf, Employee
agrees that this release includes a complete waiver of any right to money
damages


3



--------------------------------------------------------------------------------




or other individual remedies or relief awarded by a court or any governmental
agency, including the Equal Employment Opportunity Commission (EEOC) or similar
state agency with which Employee may file a charge or participate in an
investigation notwithstanding the terms of this release and promise not to sue
or other terms of this Agreement. The foregoing release and promise not to sue
shall not apply to and shall not affect the parties’ respective rights to
enforce, or under the Older Workers Benefit Protection Act (OWBPA) challenge the
enforceability of, the terms of this Agreement; to seek remedy for breach of
this Agreement; to assert claims which cannot legally be waived under applicable
law, such as those for unemployment compensation benefits; to seek
indemnification as set forth in Section 5(d) of the Employment Agreement; or to
subsequently assert any Claim arising from acts occurring after the date of
signing this Agreement.


9.Administrative Proceeding. Notwithstanding the release and promise not to sue
set forth in paragraph 8 or the other terms of this Agreement, Employee
acknowledges that Employee may file a charge or complaint with, participate in
an investigation conducted by, or contact or communicate with the EEOC, NLRB,
SEC, FINRA or any other governmental agency. Employee agrees, however, that
Employee has waived any right to money damages or other individual remedies or
relief which might be awarded as a result of any such administrative proceeding,
except where such a waiver is prohibited under SEC rules or other applicable
law.


10.Return of Property.    Employee agrees to return on the Separation Date all
files, documents, manuals or property of any kind, whether in written,
electronic, computerized or other form, in Employee’s possession or control
relating to, or constituting the property of, the Bank, its Affiliates, their
employees or customers including, but not limited to, all office keys, keys to
Bank or Affiliate vehicles, credit cards, access cards, security cards, office
equipment, cellular phones, computer hardware, software products, agreements or
Bank or Affiliate products or prototypes. Employee acknowledges that this
obligation is continuing and agrees to promptly return to the Bank any
subsequently discovered property as described above. To the extent that Employee
has downloaded or stored any proprietary, privileged, trade secret or
confidential information belonging or relating to the Bank or its Affiliates,
their employees or customers on any personal, non-Bank electronic media in
Employee’s possession, custody, or control, such as computers, cell phones,
hand-held devices, back-up devices, zip drives, USBs, PDAs, and the like,
Employee agrees to promptly contact Heather Murray, VP - Human Resources, to
arrange for transfer of such documents and information back to the Bank and for
destruction of such documents and information on Employee’s personal electronic
media. Employee agrees to not retain any copies of such documents or
information. Employee represents that Employee has returned to the Bank any and
all passwords used by Employee with regard to the computer, electronic or
communication systems of the Bank or its Affiliates and has transitioned all
administrative rights used by Employee with regard to all social media and
internet-based accounts related to the business operations of the Bank, so that
the Bank has immediate, full and complete access to all data and information
stored, used or maintained on or in such systems or accounts. Employee agrees to
not access or interfere with or attempt to access or interfere with any of the
Bank’s computer systems, networks or files.


11.Non-Disparagement. Employee agrees not to make any negative or disparaging
remarks or comments about the Bank or its Affiliates, or any of the foregoing
entities’ directors, officers, members, employees, or products or services in
any respect, including without limitation


4



--------------------------------------------------------------------------------




any such negative or disparaging remarks made on or through social media sites
or blogs such as Facebook, Linkedln, MySpace, or Twitter. This provision does
not prohibit Employee from providing truthful information to any governmental
entity.


12.Cooperation. Employee agrees to be reasonably available through January 31,
2018, for consultation with and assistance to Bank or Affiliate representatives
with respect to matters and issues within Employee’s job responsibilities or
knowledge during Employee’s employment by the Bank. Employee agrees to be
available for up to 15 hours per week through December 31, 2017, and up to 5
hours per week thereafter. Employee acknowledges and agrees that such
cooperation with the Bank is necessary for a proper and orderly transition and
that the consideration set forth herein fully compensates Employee for this
reasonable cooperation.


13.Consideration of Agreement. Employee may consider this Agreement prior to
signing for up to 21 calendar days from the Separation Date. Employee
understands, however, that Employee is free to sign and return this Agreement at
any time within the 21-day period. The parties agree that any changes in this
Agreement made prior to signing whether material or not do not restart the
21-day period for consideration. If a signed Agreement is not returned to the
Bank by the end of this 21-day period, the offer of this Agreement is withdrawn.


14.Rescission. Employee may rescind and revoke this Agreement within seven (7)
calendar days after signing it to assert alleged claims under the Age
Discrimination in Employment Act. To be effective, the rescission or revocation
must be in writing and hand-delivered or mailed to the Bank, c/o Steve Bianchi,
President, 2174 East Ridge Center, Eau Claire, WI 54701, within the 7-day
period. If mailed, the rescission or revocation must be (a) postmarked within
the 7-day period, (b) properly addressed as set forth in the preceding sentence,
and (c) sent by Certified Mail, Return Receipt Requested. If delivered by hand,
it must be given to Mr. Bianchi within the 7-day period. Should Employee choose
to rescind this Agreement, all terms hereof are canceled and thereby
ineffective.


15.Non-Admission. The Bank, and all those named in paragraph 8 above, expressly
deny any and all liability to Employee and the parties agree that nothing in
this Agreement is intended to be, nor shall be deemed to be, an admission of
liability or wrongdoing, an admission of the existence of any facts upon which
liability or wrongdoing could be based, or a waiver of any defense to any such
liability or wrongdoing.


16.Third Party Claims. Employee agrees that Employee will not voluntarily assist
or encourage any third party regarding claims or litigation against the Bank or
its Affiliates. Employee agrees to promptly notify the Bank and provide it a
copy, prior to responding, if Employee is served with or otherwise receives any
subpoena or any other legal process, demand or request seeking Employee’s
testimony or the production of other evidence or other information.
Notwithstanding the foregoing, Employee is not prohibited from filing a charge
with or participating in any investigation conducted by the EEOC or other
governmental agency without prior notice to the Bank.




5



--------------------------------------------------------------------------------




17.Merger. Except as set forth in paragraph 21 below, as well as the
indemnification provisions of Section 5(d) of the Employment Agreement, this
Agreement and any employee benefit plans in which Employee continues to be a
participant as a former employee supersede all prior oral and written agreements
and communications between the parties regarding the subject matter hereof.


18.Confidentiality. Employee agrees to keep the terms and conditions of this
Agreement strictly confidential and not disclose them to any person other than
Employee’s immediate family, taxing authorities, attorneys, or accountants as
necessary or as required by law. Employee understands and agrees that any
disclosure in violation of this confidentiality agreement made by or through
Employee, or those listed in the preceding sentence, constitutes a material
breach of this Agreement. Employee agrees to not introduce this Agreement in any
litigation or proceeding involving the Bank, except any action to enforce, or
challenge the enforceability of, the terms of this Agreement. This provision
does not prohibit Employee from providing truthful information to any
governmental entity.


19.Non-disclosure Covenant. Employee agrees to hold in strict confidence and to
not directly or indirectly at any time reveal, disclose or transfer, or use for
the benefit of Employee or any person or entity other than the Bank, any
proprietary, privileged, private, confidential or trade secret information
belonging to or relating to the Bank or to its Affiliates, or any of their
owners, directors, officers, employees, customers, or vendors. Such protected
information includes, but is not limited to, the following types of information
and other information of a similar nature (whether or not reduced to writing and
whether in computerized, electronic or other form): Financial information, sales
and marketing information, business strategy, information technology, personnel
information, customer information, depositor lists, information concerning the
existence and terms of this Agreement, information pertaining to organizational
structure or plans and the like. This restriction does not apply to information
that is generally and publicly known in the industry or that becomes generally
and publicly known through means other than the act or omission of Employee. If
Employee has any doubt as to whether certain information is subject to the
protections of this paragraph, Employee should discuss the matter with Steve
Bianchi, President. In the event that Employee is requested or required (by oral
questions, interrogations, requests for information or documents, subpoena,
civil investigation demand or other process) to disclose any proprietary,
privileged, private, confidential or trade secret information belonging to or
relating to the Bank or its Affiliates, or any of their owners, directors,
officers, employees, customers, or vendors, it is agreed that Employee will
provide the Bank with advance and prompt notice of any such request or
requirement so that the Bank may seek an appropriate protective order or waive
Employee’s compliance with the provision of this Agreement. This provision does
not prohibit Employee from providing truthful information to any governmental
entity without prior notice to the Bank.


20.Defend Trade Secrets Act of 2016. Employee understands that if Employee
breaches the provisions of paragraph 19 above, Employee may be liable to the
Bank under the Defend Trade Secrets Act of 2016 (“DTSA”). Employee further
understands that by providing Employee with the following notice, the Bank may
recover from Employee its attorney fees and exemplary damages if it brings a
successful claim against Employee under the DTSA: Under the federal Defend Trade
Secrets Act of 2016, Employee shall not be held criminally or civilly liable
under any federal or


6



--------------------------------------------------------------------------------




state trade secret law for the disclosure of a trade secret that is made: (a)(i)
in confidence to a federal, state, or local governmental official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law or (b) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if Employee files a lawsuit for
retaliation by the Bank for reporting a suspected violation of law, Employee may
disclose the trade secret to Employee’s attorney and use the trade secret
information in the court proceeding, if Employee (i) files any document
containing the trade secret under seal and (ii) does not disclose the trade
secret, except pursuant to court order.


21.Non-Competition. Section 7 of the Employment Agreement contains certain
provisions regarding noncompetition, nonsolicitation, and nondisclosure and
related terms. Employee acknowledges and agrees that the provisions of Section
7: (i) are part of this Agreement by incorporation and remain in full force and
effect, (ii) such restrictive covenants are supported by separate consideration,
including the consideration set forth in this Agreement, and (iii) Employee is
fully bound to the continuing obligations under those provisions for the periods
specified therein; provided, however, that in exchange for the terms of this
Agreement, the noncompete set forth in Section 7(b)(i) shall expire six (6)
months following the Separation Date.


22.Breach. If Employee breaches any of Employee’s obligations contained in this
Agreement, all contingent amounts paid to Employee hereunder or yet to be paid
pursuant hereto, shall be considered unearned and, at the election of the Bank
and as consistent with applicable law, be either not paid and forfeited, or if
previously paid, returned to the Bank. This provision shall not prevent the Bank
from pursuing its other remedies and seeking damages for breach of this
Agreement. Employee shall be responsible for the payment of the Bank’s
reasonable attorney fees and costs of litigation incurred in successfully
enforcing the terms of this Agreement. Employee acknowledges that breach by
Employee of the provisions of this Agreement, particularly paragraphs 8, 10, 11,
16, 18, 19, and 21 will cause the Bank irreparable harm that is not fully
remedied by monetary damages. Accordingly, Employee acknowledges that the Bank
may seek injunctive relief regarding Employee’s breach or threatened breach of
the terms of this Agreement without posting a bond or other security, in
addition to any other available legal or equitable remedies and, that such
relief may be granted without the necessity of proving actual damages. Employee
agrees that both damages at law and equitable relief shall be proper modes of
relief and are not to be considered alternative remedies.


23.Severability and Blue Penciling. Employee agrees that the scope and terms of
this Agreement are reasonable and that it is Employee’s intent and desire that
this Agreement be enforced to the fullest extent permissible. In case any one or
more of the provisions of this Agreement (other than its release provisions)
should be determined invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained in
this Agreement will not in any way be affected or impaired thereby. If any
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, Employee and the Bank specifically authorize the tribunal making
such determination to edit the invalid or unenforceable provision to allow this
Agreement, and the provisions thereof to be valid and enforceable to the fullest
extent allowed by law and/or public policy, not exceeding their original terms.


7



--------------------------------------------------------------------------------




24.Assignment. This Agreement shall be binding upon Employee’s heirs,
administrators, representatives, or executors. No assignment of this Agreement
shall be made by Employee, and any such purported assignment shall be null and
void. This Agreement may be assigned by the Bank to any successor or assignee.


25.Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Wisconsin, without regard to
conflicts of laws provisions.


26.Waiver. No term or condition of this Agreement shall be deemed to have been
waived except by a statement in writing signed by the party against whom the
enforcement of the waiver is sought. The waiver by the Bank of the breach or
nonperformance of any provision of this Agreement by Employee will not operate
or be construed as a waiver of any future breach or nonperformance under any
such provision of this Agreement or any similar agreement with any other
employee.


27.Voluntary and Knowing Action. Employee acknowledges that Employee has read
and understands the terms of this Agreement and that Employee is voluntarily and
without duress entering into this Agreement with full knowledge of its
implications. In that this Agreement establishes certain legally enforceable
rights and obligations, the Bank expressly advises Employee to consult with an
attorney prior to signing this Agreement.


28.Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Employee and the Bank agree that the payments hereunder shall be
exempt from, or satisfy the applicable requirements, if any, of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) in a manner that will
preclude the imposition of penalties described in Code Section 409A. Payments
made pursuant to this Agreement are intended to satisfy the short-term deferral
rule or separation pay exception within the meaning of Code Section 409A.
Employee’s termination of employment shall mean a “separation from service”
within the meaning of Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and construed in a manner consistent with Code Section 409A;
provided, that in no event shall the Bank have any obligation to indemnify
Employee from the effect of any taxes under Code Section 409A.


29.Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


[SIGNATURE PAGE FOLLOWS]


















{DC019633.1}        


8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Separation Agreement and
Release to be executed on the date set forth below.


 
 
 
 
CITIZENS COMMUNITY FEDERAL N.A.
Dated:
 
 
By:
 
 
 
 
Name:
 
 
 
 
Its:
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
Mark C. Oldenberg













9



--------------------------------------------------------------------------------
























[SIGNATURE PAGE TO SEPARATION AGREEMENT AND RELEASE]




10

